[Voya Stationery] J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.McMurdie@voya.com January 9, 2015 EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Re:ReliaStar Life Insurance Company of New York Variable Annuity Separate Account II Prospectus Title: Select*Annuity NY VA File No.: 333-61879; 811-08965 Withdrawal of Registration Statement on Form N-4 Rule 477 Filing Ladies and Gentlemen: On October 20, 1998, the above-named Depositor and Registrant submitted for filing, pursuant to the Securities Act of 1933 (the “33 Act”) and the Investment Company Act of 1940, an Initial Registration Statement on Form N-4 as subsequently amended by pre-effective amendments on December 30, 1998, February 22, 1999 and February 23, 1999. The registration statement was further amended on April 9, 1999 and May 1, 2000. Because no securities were sold in connection with this registration, we respectfully request withdrawal of this registration and any and all amendments and definitive filings associated with it, pursuant to Rule 477 under the 33 Act. Please contact me with your questions or comments. Respectfully, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site One Orange Way, C2N Voya Services Company Windsor, Ct 06095
